MacIntyre, J.,
concurring specially. This is a suit for a tort and damage must be shown. Where it is alleged that A instructs B, a broker, to buy articles at a certain price, and the broker follows the instructions, and A afterwards instructs the broker to sell the articles at a reduced price, and the instructions are followed, and the broker thereby loses a named amount of money, the allegations are rather allegations of actual loss or damage than allegations of loss of profits, and the amount of the broker’s loss is recoverable.